DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 04/25/22, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parthasarathy (U.S. Patent No. 10021221) in view of Monette (Pub No 20080228932).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over Parthasarathy  claim 11 (U.S. Patent No. 10021221) in view of Monette (Pub No 20080228932).

  	Regarding claim 1,
 	Parthasarathy  U.S. Patent No. 10021221  teaches an apparatus for classifying content in one or more transactions, comprising:
 	a transaction boundary detector configured to detect boundaries of the one or more transactions associated with a first server or a first destination, wherein the one or more transactions include one or more requests from a client or a source and one or more corresponding responses from the first server or the first destination; (see claim 1)
 	a multimedia session generator configured to generate a multimedia session object based on the detected boundaries of the one or more transactions; (see claim 1)

 	a multimedia classifier configured to determine a relation of the number of transactions indicated by the multimedia session object with one or more thresholds and classify, based on the determination, which protocol of a plurality of protocols the content associated with a first multimedia session is being communicated; and (see claim 11)

 	However Parthasarathy  does not teach a traffic processing and policy enforcement unit configured to apply traffic management to the first multimedia session based upon the classification. 
 	Monette teaches a traffic processing and policy enforcement unit configured to apply traffic management to the first multimedia session based upon the classification (interpreted as (interpreted as Any data packet having source and destination addresses, or protocol type, or optionally ports, not matching any service flow management set 400 of the access node 600 would be handled according to manners known in the prior art, for example transferred through the access node 600 in best effort mode. At step 520, the access domain node 600 verifies that the data packet can be forwarded as is, modified, or deleted, according to the policies, see Monette para [0043]).
 	It would have been obvious to one of ordinary skill in the art to combine the classifying taught by Parthasarathy with the traffic management based on classification as taught by Monette since it would have been obvious to perform he extra step of processing traffic according to the classification acquired so that data is transmitted according to the proper protocols.


Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over Parthasarathy claim 11 (U.S. Patent No. 10021221) in view of Monette (Pub No 20080228932).

  	Regarding claim 9,
 	Parthasarathy  U.S. Patent No. 10021221  teaches a method for classifying content in one or more transactions, comprising:
 	detecting boundaries of the one or more transactions associated with a first server or a first destination, wherein the one or more transactions include one or more requests from a client or a source and one or more corresponding responses from the first server or the first destination; (see claim 1)
 	generating a multimedia session object based on the detected boundaries of the one or more transactions; (see claim 1)

 	determining a relation of the number of transactions indicated by the multimedia session object with one or more thresholds;
 	classifying, based on the determination, which protocol of a plurality of protocols the content associated with a first multimedia session is being communicated; and (see claim 11)

 	However Parthasarathy  does not teach applying traffic processing and policy enforcement unit configured to apply traffic management to the first multimedia session based upon the classification. 
 	Monette teaches a traffic processing and policy enforcement unit configured to apply traffic management to the first multimedia session based upon the classification (interpreted as (interpreted as Any data packet having source and destination addresses, or protocol type, or optionally ports, not matching any service flow management set 400 of the access node 600 would be handled according to manners known in the prior art, for example transferred through the access node 600 in best effort mode. At step 520, the access domain node 600 verifies that the data packet can be forwarded as is, modified, or deleted, according to the policies, see Monette para [0043]).
 	It would have been obvious to one of ordinary skill in the art to combine the classifying taught by Parthasarathy with the traffic management based on classification as taught by Monette since it would have been obvious to perform he extra step of processing traffic according to the classification acquired so that data is transmitted according to the proper protocols.

Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over Parthasarathy claim 41 (U.S. Patent No. 10021221) in view of Monette (Pub No 20080228932).

  Regarding claim 17,
 	Parthasarathy  U.S. Patent No. 10021221  teaches A non-transitory computer readable storage medium storing instruction that are executable by one or more processors of an apparatus to cause the apparatus to perform a method for classifying content in one or more transactions, the method comprising: (see claim 33)
 	detecting boundaries of the one or more transactions associated with a first server or a first destination, wherein the one or more transactions include one or more requests from a client or a source and one or more corresponding responses from the first server or the first destination; (see claim 33)
 	generating a multimedia session object based on the detected boundaries of the one or more transactions; (see claim 41)

 	determining a relation of the number of transactions indicated by the multimedia session object with one or more thresholds;
 	classifying, based on the determination, which protocol of a plurality of protocols the content associated with a first multimedia is being communicated; and (see claim 41)

 	However Parthasarathy  does not teach a traffic processing and policy enforcement unit configured to apply traffic management to the first multimedia session based upon the classification. 
 	Monette teaches a traffic processing and policy enforcement unit configured to apply traffic management to the first multimedia session based upon the classification (interpreted as (interpreted as Any data packet having source and destination addresses, or protocol type, or optionally ports, not matching any service flow management set 400 of the access node 600 would be handled according to manners known in the prior art, for example transferred through the access node 600 in best effort mode. At step 520, the access domain node 600 verifies that the data packet can be forwarded as is, modified, or deleted, according to the policies, see Monette para [0043]).
 	It would have been obvious to one of ordinary skill in the art to combine the classifying taught by Parthasarathy with the traffic management based on classification as taught by Monette since it would have been obvious to perform he extra step of processing traffic according to the classification acquired so that data is transmitted according to the proper protocols.

Allowable Subject Matter
Claim 2-8, 10-16, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461